 In the MatterOfMATHENYCREEK LUMBERCO.,'EMPLOYER;and,'INTERNATIONAL WOODWORKERS OF AMERICA,LOCAL No. 7-116, CIO;,PETITIONERCase No. 36-RC-262.-Decided August ^?, 1949DECISIONANDDIRECTION OF ELECTIONS.Upon a petition duly filed, a hearing was held before H. J. Mer-rick, hearing officer of the National Labor Relations Board.Theehearing officer's rulings made at the hearing are free from prejudicial;error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withIn the Matter Of MATHENY CREEK LUMBER Co.,' EMPLOYERand`this case to a three-member panel [Members Reynolds, Murdock, and_Gray].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor 2 are labor organizations.claiming to represent employees of the Employer.3.A question affecting commerce exists concerning the representa_tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropri ate unit :The Petitioner seeks a unit consisting of all production and mainte-nance employees engaged in the Employer's logging, booming, and,sawmill operations in Coos County, Oregon.aThe Employer con-tends that the unit should be confined to its booming and sawmilloperations, and that the employees engaged in its logging opera-tion should constitute a separate unit.The Employer also con-tends that sawmill watchmen should be excluded as guards, and-that buckers and fallers should be excluded as employees of an indeIThe Employer's name appears as amended at the hearing.2United Brotherhood of Carpenters and Joiners of America,Coos Bay District Council,_Lumber and SawmillWorkers, AFL.3The unit description appears as amended at the hearing.85 N. L. R. B., No. 88.515857829-.-50-vol. 85-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent contractor.The Intervenor seeks a unit of production andmaintenance employees in the Employer's booming and sawmill op-erations only, including watchmen.There is no prior history ofcollective bargaining.The Employer is engaged in the production of lumber. It operatesa sawmill in Coos County, Oregon,. and conducts logging operationsat a site 21 miles from the mill.Logs are transported by truck fromthe woods to a log dump a half-mile from the mill, rafted by boommen and moved to a pond, then started into the mill.The loggingand mill operations are under separate supervision.Mill operationscontinue the year round, but logging operations are seasonal, lastingonly about 4 months a year.The mill crew presently consists of be-tween 30 to 38 employees.The logging crew consists of about 20 em-ployees, in addition to 12 . buckers and fallers.There are 4 boommen, which number will increase to 9 during the summer.Employeesin both the mill and logging operations are paid llourly,4 and normallywork 40 hours a week.5Apparently there has been some interchangeof employees between these 2 operations in the past, but there is noneat present, and none is contemplated in the future.There are separatepay rolls and time cards for the logging operation.These is no fixed pattern in the lumber industry with respect to theplacement of logging employees within units of manufacturing em-ployees.In certain instances, the Board has found that productionand maintenance employees in a lumber manufacturing operation mayconstitute a bargaining unit apart from the logging employees.6 Inother instances, the Board has found that logging employees togetherwithmill employees may constitute a single appropriate unit.'Where, as here, the Employer's activities are integrated, and no labororganization is claiming the logging employees in a separate unit, weare of the opinion that a single unit of production and maintenance.employees, including the loggers, may be appropriate.However, we shall make no present determination of the appro-priate unit or units, but shall reserve such finding pending an expres-sion of the desires of the employees as revealed in the elections whichwe shall hereinafter direct in two voting groups: one consisting ofthe employees engaged in the Employer's logging operation, and the2nznother of the employees engaged in the Employer's sawmill operation.Certain questions have arisen concerning the specific composition ofthe above-mentioned voting groups.The Employer contends that'The rate of pay forthe loggers is higher than that of the sawmill employees.5 Sometimes,because of weather conditions,the logging crew works different hours fromthe mill crew.6Matter of SwanFlodin,WalterFlodin,and Eric Brice, d/b/a Flodin Lumber Com-pany,82 N. L.It.B. 889,and cases cited therein.TMatterof The J. N. Bray Company,83 N. L. R.B., 388, and eases cited therein. -.MATHENY CREEK LUMBER CO.517mill watchmen should be excluded for the reason that they are guards.It appears that these watchmen spend about 25 percent of their work-time in patrolling the plant and punching time clocks.They'spendabout 40 percent of their time in clean-up work.The record does notdisclose the nature of their duties for the remaining 35 percent of theirworktime.The Board has found that an employee who devotes allhis working time to duties such as those performed by the employeesin question in their capacity as watchmen is "employed as a guard,"within the meaning of the amended Act.sThe Board has also foundthat an individual is "employed as a guard"onlyif his guard dutiesconstitutea dominant aspect,and not merely an incidental feature,of his total work pattern.'As the record in the instant case does notdisclose the division of time spent by these employees in their dualcapacity of watchmen and janitors, they shall be deemed excluded ifmore than 50 percent of their time is spent in the performance of theirwatchmen duties ; otherwise, they shall be deemed included within theunit of mill employees.The Employer also contends that the buckers and fallers are em-ployees of an independent contractor, and therefore should be excluded.These employees are hired by two individuals 10 who have a contractwith the Employer to cut all its timber.The contractors are paid acertain rate for each thousand board feet of lumber produced.Theyfurnish the necessary equipment, exercise sole supervision and controlover the employees in question, set wage rates, and retain the authorityto hire and discharge.These employees are paid their wages directlyby the Employer 11 on the basis of time sheets submitted by the con-tractors.The Employer also pays workmen's compensation for them.Although the Board has found buckers and fallers to be company em-ployees rather than those of an independent contractor where theCompany retained the right to discharge and discipline them 1 12 theBoard has also found them not to be company employees where theCompany had no control over them and the independent contractorretained the sole power to hire and discharge them 13Under the pres-ent circumstances, since the Employer has no power to hire, discharge,or discipline the backers and fallers, we are of the opinion that theyare not employees of the Employer within the meaning of the Act, andwe so find.We shall therefore exclude them from either of the votinggroups hereinafter established.8Matterof C. V.Hill d Company,Inc., 76 N.L. R. B. 158.°Matter of Radio Corporation of America,76 N.L.R. B. 827.1° Cox and Clinkenbeer."At the hearing,the Employer explained that this direct wage payment is made inorder to avoid labor liens.12Matter of Great Bear Logging Company,59 N. L. R. B. 701.13Matter of Daniel Crock Logging Company,13 N. L. R. B. 184. 518DECISIONS OF- NATIONALLABOR RELATIONS BOARDThere are four pond men who handle logs at the mill pond. They-work the same hours as the mill crew, and are considered by the Eln--ployer as part of the production force of the mill.We shall include.them within the voting group of mill employees.There remains for consideration the placement of boom men. The-boom men are engaged primarily in the moving of logs from log dumps-to a mill pond from which they are started into the mill. The Em-ployer and the Intervenor contend that they have a closer connection;to the mill operation than to the logging operation, and urge thatthey be grouped with the mill employees.The Petitioner takes no-,position with respect to the grouping of these employees.We shallinclude the boom men within the voting group of mill employees.We direct that separate elections by secret ballot be held among the-employees of the Employer's operations in Coos County, Oregon,.within the following voting groups, excluding office and clerical em-ployees, guards, professional employees, and supervisors as definedin the Act :(1)All employees engaged in the Employer's logging operation,.excluding the buckers and fallers employed by Cox and Clinkenbeer Y(2)All employees engaged in the Employer's sawmill operation, in-cluding watchmen'14 boom men, and pond lnen.DIRECTION OF ELECTIONS 16As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,.and subject to Sections 203.61 and 203.62 of the National Labor Rela-tions Board Rules and Regulations, among the employees in the twovoting groups set forth in paragraph numbered 4, above, who were,employed during the pay-roll period immediately preceding the date-of this Direction of Elections, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since.quit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections and also excluding employeeson strike who are not entitled to reinstatement, to determine (1)whether or not the employees in voting group 1 desire to be represented,14Under the circumstances hereinabove provided for.15Either participant in the elections directed herein may, upon its prompt request to andapproval thereof by the Regional Director, have its name removed from the ballot. MATHENY CREEK LUMBER CO.519for purposes of collective bargaining, by International Woodworkersof America, Local No. 7-116, CIO; and (2) whether the employeesin voting group 2 desire to be represented, for the purposes of collec-tive bargaining, by International Woodworkers of America, Local No.7-116, CIO, or by United Brotherhood of Carpenters and Joiners ofAmerica, Coos Bay District Council, Lumber and Sawmill Workers,AFL, or by neither.